DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 16 are objected to because of the following informalities:  
In claim 5, lines 5 and 6; in each line the term ‘different’ should be ‘difference’.  
In claim 16, lines 5 and 6; in each line the term ‘different’ should be ‘difference’.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the touchdown point" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the touchdown point" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (herein after Yama)(US Patent 6487303) in view of Chen (US Pub 20100054541).
Re claim 1, Yama discloses a method for detecting an obstacle, comprising: 
obtaining a depth map (Col. 2 lines 22-44; Col. 4 lines 35-57; Figure 1 element 2/3 ‘Distance Image generating’ and associated coordinate processing) from a vehicle (Col. 1 lines 11-16, 34-36; Col. 4 lines 30-35; Col. 2 lines 22-44; Col. 4 lines 35-57; ‘unmanned dump truck’, ‘moving body’, ‘detected by an obstacle detector mounted on the moving body’); 
performing a terrain fitting (Col. 2 lines 45-65; Col. 4 lines 35-57; Figure 1 elements 3 and 4) based on the depth map to determine a terrain equation (Col. 2 lines 45-65; Col. 4 lines 35-57; Figure 1 elements 3 and 4);  
5determining a set of candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) based on the terrain equation (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) and the depth map (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40); 
clustering candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 9-13 showing coordinate clustering) in the set of candidate obstacle points to obtain at least one independent obstacle (Col. 2 lines 45-65; Col. 4 lines 50-
identifying and filtering a falsely detected obstacle (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles) from the at least one independent obstacle 10to obtain a depth-map-based obstacle detection result (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles); however Yama fails to explicitly disclose (1) wherein the obtaining a depth map from a vehicle comprises obtaining a depth map from around a vehicle.
Regarding item (1) above, this design is however disclosed by Chen.  Chen discloses a design comprising obtaining a depth map (Figure 3 ‘depth map output’; Paragraphs 38 and 41) from around (Figures 2, 4 element 24; Paragraphs 36-37, 39, 41) a vehicle (Figure 4 element A; Paragraphs 39, 41).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yama in order incorporate the information obtaining design as shown in Chen as it would be obvious to one of skill that in analyzing a vehicle or moving body through a space that dangers and obstacles could be static or dynamic and therefore by observing a larger or encompassing area around the vehicle the design would improve the safety and functionality of the overall operation.

Re claim 3, the combined disclosure of Yama and Chen as a whole discloses the method of claim 1, Yama further discloses wherein determining the set of candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) based on the terrain equation and the depth map (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) comprises: detecting a travelable region in front of the vehicle on the depth map according to the terrain 20equation (Col. 1 lines 11-27; Col. 2 lines 18-20, 45-65; Col. 4 lines 35-57; Figure 1 elements 3 and 4; ‘road of travel’ ‘obstacle on surface of a road on which the moving body is travelling’); and determining the set of candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) within the travelable region on the depth map (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40).

	Re claim 4, the combined disclosure of Yama and Chen as a whole discloses the method of claim 3, Yama further discloses wherein detecting the travelable region in front of the vehicle on 25the depth map according to the terrain equation comprises: calculating a touchdown point (Figures 10 element 61; Col. 7 line 30-Col. 8 line 19; and Figure 11 element 60, 60’, 61’; Col. 8 lines 20-27) of the obstacle on the depth map based on the terrain equation (Figures 10 element 61; Col. 7 line 30-Col. 8 line 19; and Figure 11 element 60, 60’, 61’; Col. 8 lines 20-27), and determining a region within a 

	Re claim 5, the combined disclosure of Yama and Chen as a whole discloses the method of claim 3, Yama further discloses wherein determining the set of candidate obstacle points within the travelable region on the depth map comprises: determining, on the depth map corresponding to the travelable region, a point above the touchdown point and complying with a rule as a pixel point of the obstacle (Col. 8 lines 4-27; Figure 12 Col. 8 lines 28-49; Figure 13 Col. 8 lines 50-59; Showing the establishment of candidate points and removal of points determined not to be the obstacles); the rule being that a 5different among depth values of all pixel points of the obstacle is within a preset range (Col. 8 lines 4-27; Figure 12 Col. 8 lines 28-49; Figure 13 Col. 8 lines 50-59; Showing the establishment of candidate points and removal of points determined not to be the obstacles); and determining an edge of the obstacle in response to determining that a different between depth values of pixel points go beyond the preset range (Col. 8 lines 4-27; Figure 12 Col. 8 lines 28-49; Figure 13 Col. 8 lines 50-59; Showing the establishment of candidate points and removal of points determined not to be the obstacles).

  
20clustering the candidate obstacle points in the set of candidate obstacle points using a clustering algorithm (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles) to obtain at least one clustering result and determining the at least one clustering result as the at least one independent obstacle respectively (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles).

Claims 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (herein after Yama)(US Patent 6487303) in view of Chen (US Pub 20100054541) and Pohl (US Pub 20190051007).

obtain a depth map (Col. 2 lines 22-44; Col. 4 lines 35-57; Figure 1 element 2/3 ‘Distance Image generating’ and associated coordinate processing) from a vehicle (Col. 1 lines 11-16, 34-36; Col. 4 lines 30-35; Col. 2 lines 22-44; Col. 4 lines 35-57; ‘unmanned dump truck’, ‘moving body’, ‘detected by an obstacle detector mounted on the moving body’);  18Docket No. 616540 
perform a terrain fitting (Col. 2 lines 45-65; Col. 4 lines 35-57; Figure 1 elements 3 and 4) based on the depth map to determine a terrain equation (Col. 2 lines 45-65; Col. 4 lines 35-57; Figure 1 elements 3 and 4); 
determine a set of candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) based on the terrain equation (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) and the depth map (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40); 
cluster candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 9-13 showing coordinate clustering) in the set of candidate obstacle points to obtain at least one independent obstacle (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11,13, 14 determining the obstacle from the evaluated points); and 5identify and filter a falsely detected obstacle (Col. 7 lines 27-45; Col. 8 line 
Regarding item (1) above, this design is however disclosed by Chen.  Chen discloses a design comprising obtaining a depth map (Figure 3 ‘depth map output’; Paragraphs 38 and 41) from around (Figures 2, 4 element 24; Paragraphs 36-37, 39, 41) a vehicle (Figure 4 element A; Paragraphs 39, 41).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yama in order incorporate the information obtaining design as shown in Chen as it would be obvious to one of skill that in analyzing a vehicle or moving body through a space that dangers and obstacles could be static or dynamic and therefore by observing a larger or encompassing area around the vehicle the design would improve the safety and functionality of the overall operation.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yama in order to incorporate the computer based implementation as shown in Pohl as it would be obvious within the scope of the design field to implement functionality as computer or processor derived elements as it is common practice in the art with known and expected results from the design choice.

Re claim 20, Yama discloses an electronic device, comprising: 
obtaining a depth map (Col. 2 lines 22-44; Col. 4 lines 35-57; Figure 1 element 2/3 ‘Distance Image generating’ and associated coordinate processing) from a vehicle (Col. 1 lines 11-16, 34-36; Col. 4 lines 30-35; Col. 2 lines 22-44; Col. 4 lines 35-57; ‘unmanned dump truck’, ‘moving body’, ‘detected by an obstacle detector mounted on the moving body’); 
performing a terrain fitting (Col. 2 lines 45-65; Col. 4 lines 35-57; Figure 1 elements 3 and 4) based on the depth map to determine a terrain equation (Col. 2 lines 45-65; Col. 4 lines 35-57; Figure 1 elements 3 and 4);  

clustering candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 9-13 showing coordinate clustering) in the set of candidate obstacle points to obtain at least one independent obstacle (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11,13, 14 determining the obstacle from the evaluated points); and 
identifying and filtering a falsely detected obstacle (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles) from the at least one independent obstacle 10to obtain a depth-map-based obstacle detection result (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles); however Yama fails to explicitly disclose (1) wherein the obtaining a depth map from a vehicle comprises obtaining a depth map from around a vehicle; and (2) 
Regarding item (1) above, this design is however disclosed by Chen.  Chen discloses a design comprising obtaining a depth map (Figure 3 ‘depth map output’; Paragraphs 38 and 41) from around (Figures 2, 4 element 24; Paragraphs 36-37, 39, 41) a vehicle (Figure 4 element A; Paragraphs 39, 41).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yama in order incorporate the information obtaining design as shown in Chen as it would be obvious to one of skill that in analyzing a vehicle or moving body through a space that dangers and obstacles could be static or dynamic and therefore by observing a larger or encompassing area around the vehicle the design would improve the safety and functionality of the overall operation.
Regarding item (2) above, this design is however disclosed by Pohl.  Pohl discloses wherein the device implementation comprises a non-transitory computer readable storage medium (Paragraphs 52-54, 83), stored thereon with computer programs that (Paragraphs 52-54, 83), when executed by a processor (Paragraphs 52-54, 83), cause the processor to perform the device operation (Paragraphs 52-54, 83).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yama in order to incorporate the computer based implementation as shown in Pohl as it would be obvious within the scope of the design field to implement functionality as computer or processor derived 

Re claim 14, the combined disclosure of Yama, Chen and Pohl as a whole discloses the electronic device of claim 12, Yama further discloses wherein the one or more processors are caused to 15determine the set of candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) based on the terrain equation and the depth map (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) comprises: detecting a travelable region in front of the vehicle on the depth map according to the terrain 20equation (Col. 1 lines 11-27; Col. 2 lines 18-20, 45-65; Col. 4 lines 35-57; Figure 1 elements 3 and 4; ‘road of travel’ ‘obstacle on surface of a road on which the moving body is travelling’); and determining the set of candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) within the travelable region on the depth map (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40).

Re claim 15, the combined disclosure of Yama, Chen and Pohl as a whole discloses the electronic device of claim 14, Yama further discloses wherein the one or more processors are caused to detect the travelable region in front of the vehicle on the depth map according to the terrain equation by: calculating a touchdown point (Figures 

Re claim 16, the combined disclosure of Yama, Chen and Pohl as a whole discloses the electronic device of claim 14, Yama further discloses wherein the one or more processors are caused to determine the set of candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) within the travelable region on the depth map by: determining, on the depth map corresponding to the travelable region, a point above the touchdown point and complying with a rule as a pixel point of the obstacle (Col. 8 lines 4-27; Figure 12 Col. 8 lines 28-49; Figure 13 Col. 8 lines 50-59; Showing the establishment of candidate points and removal of points determined not to be the obstacles); the rule being that a 5different among depth values of all pixel points of the obstacle is within a preset range (Col. 8 lines 4-27; Figure 12 Col. 8 lines 28-49; Figure 13 Col. 8 lines 50-59; Showing the establishment of candidate points and removal of points determined not to be the obstacles); and determining an edge of the obstacle in response to determining that a different between depth values of pixel points 

Re claim 18, the combined disclosure of Yama, Chen and Pohl as a whole discloses the electronic device of claim 12, Yama further discloses wherein the one or more processors are caused to cluster the candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 9-13 showing coordinate clustering) in the set of candidate obstacle points (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40) to obtain the at least one independent obstacle (Col. 2 lines 45-65; Col. 4 lines 50-57; Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11,13, 14 determining the obstacle from the evaluated points) by: 20clustering the candidate obstacle points in the set of candidate obstacle points using a clustering algorithm (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles) to obtain at least one clustering result and determining the at least one clustering result as the at least one independent obstacle respectively (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yama and Chen as applied to claim 1 above, and further in view of Yamauchi (herein after Yam)(US Pub 20070156286).
Re claim 2, the combined disclosure of Yama and Chen as a whole discloses the method of claim 1, but fails however to explicitly disclose wherein obtaining the depth map around the vehicle comprises: obtaining the depth map around the vehicle using a binocular stereo camera; or obtaining a laser point cloud around the vehicle using a laser radar, sampling the laser point 15cloud around the vehicle by a monocular camera to obtain the depth map around the vehicle.
This design is however disclosed by Yam.  Yam discloses wherein obtaining the depth map around the vehicle (Paragraph 110) comprises: obtaining the depth map (Paragraph 110) around the vehicle (Paragraph 110) using a binocular stereo camera (Paragraph 110); or obtaining a laser point cloud around the vehicle using a laser radar, sampling the laser point 15cloud around the vehicle by a monocular camera to obtain the depth map around the vehicle.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yama in order to incorporate the camera implementation as shown in Yam in order to allow for the stereo implementation to assist in the prevention of visual errors and the reduction of inaccurate processing results in analyzing the environment.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yama, Pohl and Chen as applied to claim 1 above, and further in view of Yamauchi (herein after Yam)(US Pub 20070156286).
Re claim 13, the combined disclosure of Yama, Chen and Pohl as a whole discloses the electronic device of claim 12, but fails however to explicitly disclose wherein the one or more processors are caused to obtain the depth map around the vehicle by:  10obtaining the depth map around the vehicle using a binocular stereo camera; or obtaining a laser point cloud around the vehicle using a laser radar, sampling the laser point cloud around the vehicle by a monocular camera to obtain the depth map around the vehicle.
This design is however disclosed by Yam.  Yam discloses wherein the one or more processors are caused to obtain the depth map around the vehicle (Paragraph 110) comprises: obtaining the depth map (Paragraph 110) around the vehicle (Paragraph 110) using a binocular stereo camera (Paragraph 110); or obtaining a laser point cloud around the vehicle using a laser radar, sampling the laser point 15cloud around the vehicle by a monocular camera to obtain the depth map around the vehicle.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yama in order to incorporate the camera implementation as shown in Yam in order to allow for the stereo implementation to assist in the prevention of visual errors and the reduction of inaccurate processing results in analyzing the environment.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yama and Chen as applied to claim 1 above, and further in view of Nakai (US Pub 20030227378).
Re claim 8, the combined disclosure of Yama and Chen as a whole discloses the method of claim 1, wherein identifying the falsely detected obstacle from the at least 25one independent obstacle (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles) comprises: identifying the falsely detected obstacle from the at least one independent obstacle according to a preset strategy (Figures 11-13; Col. 8 lines 20-42; Col. 8 line 50-Col. 9 line 6; Col. 9 lines 18-44); the preset strategy at least comprising identifying the falsely detected obstacle (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles) based on a height of the obstacle relative to a ground (Figures 11-13; Col. 8 lines 20-42; Col. 8 line 50-Col. 9 line 6; Col. 9 lines 18-44), identifying the falsely detected obstacle (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles) based on a size of the obstacle (Figures 11-13; Col. 8 lines 20-42; Col. 8 line 50-Col. 9 line 6; Col. 9 lines 18-44), but fails however to explicitly disclose identifying the falsely detected obstacle based on a current lane 30line of the vehicle.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yama in order to incorporate the disclosure of Nakai as it would be obvious to consider typical environments for the implementation of the design, in this case a roadway, and specifically address common interfering or error inducing elements to reduce false reading and improve the analytical capabilities of the design.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yama, Pohl and Chen as applied to claim 12 above, and further in view of Nakai (US Pub 20030227378).
Re claim 19, the combined disclosure of Yama, Chen and Pohl as a whole discloses the electronic device of claim 12, but fails however to explicitly disclose wherein the one or more processors are caused to identify the falsely detected obstacle from the at least one independent obstacle (Col. 7 lines 27-45; Col. 8 line 13-27; lines 28-49; Col. 8 line 50-Col. 9 line 9; Col. 9 lines 13-17, lines 32-40; Figures 11-13 showing coordinate clustering and removal of points from consideration to determine the obstacles) by: identifying the falsely detected obstacle from the at least one independent obstacle according to a preset strategy (Figures 11-13; Col. 8 lines 20-42; Col. 8 line 50-Col. 9 line 6; Col. 9 lines 18-44); the preset strategy at least comprising identifying the falsely detected obstacle based on a height of the obstacle relative to a ground (Figures 11-13; Col. 8 lines 20-42; Col. 8 line 50-Col. 9 line 6; Col. 9 lines 18-
This design is however disclosed by Nakai.  Nakai discloses identifying the falsely detected obstacle based on a current lane 30line of the vehicle (Paragraph 150).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Yama in order to incorporate the disclosure of Nakai as it would be obvious to consider typical environments for the implementation of the design, in this case a roadway, and specifically address common interfering or error inducing elements to reduce false reading and improve the analytical capabilities of the design.

Allowable Subject Matter
Claims 6, 9-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 6 and 17; the prior art fails to disclose the specific terrain .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631